Citation Nr: 1101063	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-29 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii



THE ISSUE

Entitlement to service connection for claimed left ear hearing 
loss. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the RO.  

In an April 2009 decision, the Board dismissed the appeal of the 
claim of service connection for right ear hearing loss and denied 
the claim of service connection for left ear hearing loss.  

The Veteran subsequently appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).

In August 2010, the Court issued an order granting the parties' 
Joint Motion to set aside the April 2009 decision insofar as it 
denied service connection for left ear hearing loss and remand 
that matter back to the Board for further development and 
adjudication consistent with the Joint Motion.  

The appeal to this extent is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC. VA will notify 
Veteran if further action is required on his part.


REMAND

In the August 2010 Order, the Court granted a Joint Motion of the 
parties that the Board improperly relied on the October 2006 VA 
examination in denying service connection for left ear hearing 
loss.  

The parties agreed that the October 2006 examination was 
inadequate for use in that its conclusion that the Veteran's left 
ear hearing loss was not caused by service was not supported by 
an adequate rationale.  

Specifically, the October 2006 examiner stated that it was less 
likely than not that the Veteran's current hearing loss was 
caused by noise exposure in service, but the only explanation 
provided was that the October 1973 hearing screening indicated 
hearing within normal limits.  

The parties agreed that the examiner did not provide a reasoned 
explanation why the Veteran's normal hearing at separation meant 
that his left ear hearing loss was not caused by an incident in 
service.  

For these reasoned, the Veteran should be provided with a new VA 
examination which addresses whether the Veteran's left ear 
hearing loss is as likely as not related to his active duty noise 
exposure and provide a reasoned explanation for its conclusion.  
See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) 
(noting that "a medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.")

Prior to affording the Veteran an additional examination, the RO 
should contact the Veteran and associate with the Veteran's 
claims file any outstanding medical or other records relevant to 
the Veteran's claim that may be identified by the Veteran and 
that have not already been associated with the Veteran's claims 
file.

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, not already associated with the 
claims file, that have treated him for left 
ear hearing loss.  The aid of the Veteran 
in securing these records, to include 
providing necessary authorizations, should 
be enlisted, as needed.  

If any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  Then, the RO should schedule the 
Veteran for a VA audiology examination to 
determine the nature and likely etiology of 
the claimed left ear hearing loss.  It is 
imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims file, including 
a complete copy of this REMAND, and 
acknowledges such review in the examination 
report.  All indicated tests should be 
performed and all findings should be 
reported in detail.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or more probability) that the 
Veteran has any current left ear hearing 
loss disability is due noise exposure or 
another event or incident of his period of 
active service.  

It is requested that the examiner set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

3.  To help avoid future remand, the RO 
must ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After completion of all indicated 
development, the RO should again review the 
claim in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative must be furnished with a 
fully responsive Supplemental Statement of 
the Case and afforded a reasonable 
opportunity response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  



